                           Case 14-51148         Doc 87      Filed 10/17/18      Page 1 of 6



                                     UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF NORTH CAROLINA

RE:
GREGORY JOHN STOUT                                                           CASE NO. 14-51148 C-13W
DONNA NORMAN STOUT                                                           JUDGE CATHARINE R. ARON
P O BOX 253
EAST BEND, NC 27018
          Debtors

SSN(1) XXX-XX-0597                       SSN(2) XXX-XX-0704                  DATE: 10/17/2018


                               NOTICE OF FILING OF TRUSTEE'S FINAL REPORT

    The above named Debtor(s) filed a petition commencing a case under Chapter 13 of the Bankruptcy Code on October
17, 2014. A plan was confirmed by the Court and the Debtor has completed all payments under the plan. The Trustee
has filed a Final Report showing the following in reference to your claim:


Claim        Claim
Number       Filed / Not Filed          Account Number                            Amount Allowed            Amount Paid
Clerk, U.S. Bankruptcy Court                                                                                        $0.00


    A full copy of the Final Report is on file with the Clerk. If you did not receive the amount paid from the Trustee, you
may file a written objection to the Trustee’s Final Report with the Clerk’s Office. If no objection is filed within thirty
(30) days from the date of this Notice, the Final Report shall be approved. If an objection is filed, a hearing may be
scheduled.




                ATTORNEY FOR THE DEBTOR(S):                          TRUSTEE:
                JOHN T ORCUTT                                        KATHRYN L. BRINGLE
                6616-203 SIX FORKS ROAD                              P O BOX 2115
                RALEIGH, NC 27615                                    WINSTON-SALEM, NC 27102-2115


                ADDRESSEE:                                           DATED: October 17, 2018
                REID WILCOX                                          FOR THE COURT:
                CLERK, U.S. BANKRUPTCY COURT                         REID WILCOX
                WINSTON-SALEM, NC 27101                              CLERK, U.S. BANKRUPTCY COURT
                                                                     WINSTON-SALEM, NC 27101
                          Case 14-51148        Doc 87     Filed 10/17/18      Page 2 of 6



GREGORY JOHN STOUT                                                                       Case No. 14-51148 C-13W
DONNA NORMAN STOUT

                          NOTICE OF FILING OF TRUSTEE'S FINAL REPORT
                                   CERTIFICATE OF SERVICE

    I hereby certify that Notice of Filing of Trustee's Final Report was sent by first class mail to the below listed
parties at the addresses supplied as follows:

GREGORY JOHN STOUT                                            JOHN T ORCUTT
DONNA NORMAN STOUT                                            6616-203 SIX FORKS ROAD
P O BOX 253                                                   RALEIGH, NC 27615
EAST BEND, NC 27018

AFFILIATED MANGEMENT SERVICES, INC.                           ALERE TOXICOLOGY
5651 BROADMOOR                                                14440 MYERLAKE CIRCLE
MISSION, KS 66202                                             CLEARWATER, FL 33760

AMCA                                                          AMSOL PHYSICIANS OF ELKIN
2269 S. SAW MILL RIVER RD.                                    POST OFFICE BOX 88087
BUILDING 3                                                    CHICAGO, IL 60680
ELMSFORD, NY 10523

ASHLEY FUNDING SERVICES LLC                                   BANK OF AMERICA HOME LOANS
%RESURGENT CAPITAL SERVICES                                   ATTN MANAGING AGENT
P O BOX 10587                                                 POST OFFICE BOX 5170
GREENVILLE, SC 29603-0587                                     SIMI VALLEY, CA 93062-5170

BB&T MORTGAGE                                                 BRANCH BANKING & TRUST COMPANY
ATTN MANAGING AGENT                                           BANKRUPTCY SECT 100-50-01-51
POST OFFICE BOX 2027                                          P O BOX 1847
GREENVILLE, SC 29602                                          WILSON, NC 27894-1847

CAPITAL BANK                                                  CAR CARE AUTO SALES INC
POST OFFICE BOX 18949                                         1027 N BRIDGE ST
RALEIGH, NC 27619-8949                                        ELKIN, NC 28621

CAR CARE AUTO SALES                                           CELLIGENT DIAGNOSTICS
1027 N. BRIDGE STREET                                         POST OFFICE BOX 32817
ELKIN, NC 28621                                               CHARLOTTE, NC 28232

CLEARSPRING LOAN SERVICES INC.                                CORNERSTONE HEALTH CARE
POST OFFICE BOX 52238                                         PO BOX 63013
IDAHO FALLS, ID 83405                                         CHARLOTTE, NC 28263


                                                    PAGE 1 OF 5
                   Case 14-51148   Doc 87   Filed 10/17/18   Page 3 of 6



GREGORY JOHN STOUT                                                    Case No. 14-51148 C-13W
DONNA NORMAN STOUT

                   NOTICE OF FILING OF TRUSTEE'S FINAL REPORT
                            CERTIFICATE OF SERVICE
                                  (CONTINUED)


DIANON SYSTEMS                                 DISH NETWORK
A LABCORP COMPANY                              P O BOX 9033
1 FOREST PKWY                                  LITTLETON, CO 80160
SHELTON, CT 06484-6147

EQUIFAX INFORMATION SYSTEMS LLC                ERSOLUTIONS INC
P.O. BOX 740241                                800 SW 39TH ST
ATLANTA, GA 30374-0241                         P O BOX 9004
                                               RENTON, WA 98057

EXPERIAN                                       FANNIE MAE
P.O. BOX 2002                                  3900 WISCONSIN AVE, NW
ALLEN, TX 75013-2002                           WASHINGTON, DC 20016-2892

FEDERAL NATIONAL MORTGAGE ASSOC                FORSYTH EMERGENCY SERVICES
(FANNIE MAE)                                   3333 SILAS CREEK PARKWAY
%SETERUS INC                                   WINSTON SALEM, NC 27103
P O BOX 1047
HARTFORD, CT 06143-1047

HONORABLE ERIC HOLDER                          HUGH CHATHAM MEMORIAL HOSPITAL
U S DEPARTMENT OF JUSTICE                      180 PARKWOOD DRIVE
950 PENNSYLVANIA AVE NW                        ELKIN, NC 28621
WASHINGTON, DC 20530-0001

IC SYSTEMS                                     INTERNAL REVENUE SERVICE
P O BOX 64378                                  P O BOX 7346
ST PAUL, MN 55164-0378                         PHILADELPHIA, PA 19101-7346

INTERSTATE CREDIT COLLECTIONS                  JC MORGAN AND ASSOCIATES
POST OFFICE BOX 3136                           POST OFFICE BOX 9307
WINSTON SALEM, NC 27102-3136                   SAINT LOUIS, MO 63117

KROSS LIEBERMAN & STONE                        LABCORP (LABORATORY CORPORATION)
137 TRANS AIR DR                               POST OFFICE BOX 2100
MORRISVILLE, NC 27560-7211                     BURLINGTON, NC 27216-2100


                                      PAGE 2 OF 5
                 Case 14-51148   Doc 87   Filed 10/17/18   Page 4 of 6



GREGORY JOHN STOUT                                                  Case No. 14-51148 C-13W
DONNA NORMAN STOUT

                 NOTICE OF FILING OF TRUSTEE'S FINAL REPORT
                          CERTIFICATE OF SERVICE
                                (CONTINUED)


LOWES                                        MEDICREDIT CORPORATION
C/O GE MONEY BANK - BK DEPARTMENT            P O BOX 411187
P O BOX 103104                               SAINT LOUIS, MO 63141-3187
ROSWELL, GA 30076

NC DEPARTMENT OF JUSTICE                     NORTH CAROLINA BAPTIST HOSPITAL
FOR NC DEPARTMENT OF REVENUE                 MEDICAL CENTER BOULEVARD
POST OFFICE BOX 629                          WINSTON SALEM, NC 27157
RALEIGH, NC 27602-0629

NORTH CAROLINA DEPT OF REVENUE               NORTH CAROLINA EMPLOYMENT
POST OFFICE BOX 1168                         SECURITY
RALEIGH, NC 27602-1168                       COMMISSION
                                             POST OFFICE BOX 26504
                                             RALEIGH, NC 27611

NORTHWEST EAR, NOSE, THROAT                  NOVANT HEALTH
250 JOHNSON RIDGE MEDICAL PARK               RCS WHITEHALL
ELKIN, NC 28621                              P O BOX 30143
                                             CHARLOTTE, NC 28230-0143

NOVANT                                       OPTIMUM OUTCOMES
PO BOX 602584                                2651 WARRENVILLE ROAD
CHARLOTTE, NC 28260                          SUITE 5
                                             DOWNERS GROVE, IL 60515-5544

PIEDMONT IMAGING                             PIEDMONT TRIAD ANESTHESIA
185 KIMEL PARK DRIVE                         145 KIMEL PARK DR STE 120
WINSTON SALEM, NC 27103                      WINSTON SALEM, NC 27103

PORTFOLIO RECOVERY ASSOCIATES LLC            PRA RECEIVABLES MANAGEMENT LLC
P O BOX 12914                                AS AGENT OF PORTFOLIO RECOVERY
NORFOLK, VA 23541                            ASSOCIATES LLC/P O BOX 12914
                                             NORFOLK, VA 23541




                                    PAGE 3 OF 5
                  Case 14-51148   Doc 87   Filed 10/17/18   Page 5 of 6



GREGORY JOHN STOUT                                                   Case No. 14-51148 C-13W
DONNA NORMAN STOUT

                  NOTICE OF FILING OF TRUSTEE'S FINAL REPORT
                           CERTIFICATE OF SERVICE
                                 (CONTINUED)


PRA RECEIVABLES MANAGEMENT LLC                PREFERRED PAIN MANAGMENT
AS AGENT OF PORTFOLIO RECOVERY                POST OFFICE BOX 24848
ASSOCIATES LLC/P O BOX 41067                  WINSTON SALEM, NC 27114
NORFOLK, VA 23541

QUEST DIAGNOSTICS                             REVIVIAL PAIN MANAGEMENT
P O BOX 3010                                  POST OFFICE BOX 100
SOUTHEASTERN, PA 19398                        JACKSON, NJ 08527

RMB OF NORTH CAROLINA INC                     ROBERT G. PETERSON MD
409 BEARDEN PARK CIRCLE                       680 PARKWOOD MEDICAL PARK
KNOXVILLE, TN 37919                           ELKIN, NC 28621

ROGERS TOWNSEND & THOMAS, PC                  SEAN M CORCORAN
2550 WEST TYVOLA ROAD                         ATTY FOR SETERUS INC SUBSERVICER
SUITE 520                                     FEDERAL NATL MTG
CHARLOTTE, NC 28217                           BROCK & SCOTT PLLC
                                              8757 RED OAK BLVD STE 150
                                              CHARLOTTE, NC 28217

SPRINGLEAF FINANCIAL SERVICES                 STERN AND ASSOCIATES, P.A.
POST OFFICE BOX 3327                          415 NORTH EDGEWORTH STREET
EVANSVILLE, IN 47732-3327                     SUITE 210
                                              GREENSBORO, NC 27401

TEKCOLLECT                                    TRANS UNION CORPORATION
871 PARK STREET                               P.O. BOX 2000
COLUMBUS, OH 43215                            CRUM LYNNE, PA 19022-2000

US ATTORNEYS OFFICE                           WAKE FOREST HEALTH SCIENCES
101 S EDGEWORTH STREET                        P O BOX 344
4TH FLOOR                                     WINSTON SALEM, NC 27103
GREENSBORO, NC 27401-6024

WELTMAN WEINBERG & REIS CO LPA
ATTY FOR WORLD OMNI FINANCIAL CORP
323 W LAKESIDE AVE 2ND FL
CLEVELAND, OH 44113
                                     PAGE 4 OF 5
                     Case 14-51148   Doc 87   Filed 10/17/18   Page 6 of 6



GREGORY JOHN STOUT                                                       Case No. 14-51148 C-13W
DONNA NORMAN STOUT

                      NOTICE OF FILING OF TRUSTEE'S FINAL REPORT
                               CERTIFICATE OF SERVICE
                                     (CONTINUED)


WEST FORSYTH FAMILY                              WINSTON NEUROLOGY
105 STADIUM OAKS DRIVE                           1492 RYMCO DRIVE
CLEMMONS, NC 27012                               WINSTON SALEM, NC 27103

WORLD OMNI FINANCIAL CORP                        WORLD OMNI
P O BOX 991817                                   ATTN: MANAGING AGENT
MOBILE, AL 36691-1817                            POST OFFICE BOX 991817
                                                 MOBILE, AL 36691-1817

YADKIN COUNTY TAX COLLECTOR                      YADKIN COUNTY TAX DEPARTMENT
P O BOX 1669                                     YADKIN COUNTY COURTHOUSE
YADKINVILLE, NC 27055                            P O BOX 1217
                                                 YADKINVILLE, NC 27055

YADKIN MEDICAL ASSOCIATES                        YADKIN RIVER RADIOLOGY PA
POST OFFICE BOX 30143                            1365 WESTGATE CENTER DRIVE STE K-1
CHARLOTTE, NC 28230                              WINSTON SALEM, NC 27103-3106

YADKIN VISION CENTER
POST OFFICE BOX 565
MORRISVILLE, NC 27560

REID WILCOX (ELECTRONIC SERVICE)
Clerk, U.S. Bankruptcy Court
Winston-Salem, NC 27101




Date:   October 17, 2018                        /s/ Angela Engstrom
                                                Chapter 13 Office
                                                Middle District of North Carolina, North Carolina




                                        PAGE 5 OF 5
